Citation Nr: 0900260	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  03-28  726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1957 to March 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In a September 
2006 decision, the Board denied the veteran's service 
connection claim for a back disability.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2008 Order, the Court 
vacated the September 2006 Board decision, and remanded the 
case to the Board for further proceedings consistent with a 
July 2008 Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  While the veteran has received 
notices pursuant to VCAA requirements, he has not been 
notified of the degree of disability and effective date of an 
award.  On remand, proper notice is required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran about disability ratings and effective dates for the 
award of benefits, and also includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  Such notice must be 
provided prior to the adjudication of the issue on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).

Service treatment records showed that the veteran was seen in 
December 1958 for acute muscle strain in the lower back.  
While the examination report at service separation noted the 
1958 treatment for the back, the examiner noted a normal 
spine/musculoskeletal evaluation.  

There is also of evidence of a current disability as 
treatment records show mild diffuse spondylosis, mild L5-S1 
degenerative disk disease, and suspected back muscle spasm.  
The record shows that the veteran started receiving treatment 
for his back pain beginning in 1970.  As to the etiology of 
the current back disability, the evidence includes a February 
1980 record from J.A. Calcano, M.D. noting the veteran's 
assertion of back pain for 2 years "due to back stress while 
working."  Additionally, in a note dated in July 2003, A. 
Perez-Toro, M.D. noted that the veteran referred his lower 
back pain to heaving lifting in service. 

The veteran's assertions, as well as those from family and a 
fellow service member, provide some indication that his 
current back disability may be associated with  service (i.e. 
observations of the veteran's back pain since service).  For 
these reasons, the Board finds that an examination and 
medical opinion is necessary to determine the etiology of his 
current disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied. 
Specifically, the RO should provide the 
veteran with an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for his claim.

2.	The RO must schedule the veteran for an 
examination to ascertain the nature and 
etiology of any current back 
disability, including specifically, an 
assessment as to whether any current 
back disability is etiologically 
related to service.  The claims file 
and a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.

For each back disability found, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that it is 
causally or etiologically related to 
the veteran's period of active service.  
The examiner should provide a rationale 
for the opinion provided and reconcile 
any opinion with the service treatment 
records, the February 1980 record from 
J.A. Calcano, M.D., the July 2003 
report by A. Perez-Toro, M.D., and the 
lay assertions that the veteran's 
current back disability is related to 
service.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




